DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for dynamic movement scoring. The limitation of receive the data stream from the article of footwear or apparel, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “article of footwear or apparel,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “article of footwear or apparel” language, “receive” in the context of this claim encompasses a user visually watching another user move and providing a score based on the movement. Similarly, the limitations of: identify, compare, determine and display are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-11, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2018/0199657 A1 to Kikukawa (hereinafter “Kikukawa”).
Concerning claim 1, Kikukawa discloses a system for dynamic movement scoring (paragraphs [0060], [0061]) comprising: 
an article of footwear or apparel comprising at least one accelerometer or inertial measurement unit operative to monitor spatial motion of at least a portion of the article of footwear or apparel, and to generate a data stream indicative of the monitored spatial motion (paragraphs [0035], [0039], [0060], [0061] – motion data is acquired via acceleration sensor and data streams are generated based on the motion); 
a processor in networked wireless communication with the article of footwear or apparel (paragraphs [0036]-[0038] – processor communicates with the footwear wirelessly), the processor configured to: 
receive the data stream from the article of footwear or apparel (paragraphs [0035], [0039], [0060], [0061] – data received from footwear); 
identify at least one motion primitive from the received data stream (paragraphs [0035], [0039], [0060], [0061] – motions are identified); 
compare the at least one identified motion primitive to a predefined, ordered number of motion primitives (paragraphs [0035], [0039], [0060]-[0062] – motion is compared to predefined motions); 
determine, an accuracy metric representing a correspondence between the monitored spatial motion of the article of footwear or apparel and the ordered number of 
display the accuracy metric to the user via a display device (paragraphs [0041], [0042], [0055], [0060]-[0062], [0066] – accuracy metric is displayed to user).

Concerning claim 5, Kikukawa discloses wherein the processor is in digital communication with a distributed computing network; the processor further configured to transmit the accuracy metric to a server on the distributed computing network (paragraphs [0041], [0042], [0055], [0060]-[0062], [0066] – accuracy metric is displayed to user).

Concerning claim 6, Kikukawa discloses wherein the ordered number of motion primitives form a choreographed dance (paragraphs [0129]-[0134], [0142]).

Concerning claim 7, Kikukawa discloses wherein the article of footwear or apparel further comprises a haptic transducer operative to transmit a tactile sensation to the body of the user; and wherein the processor is further configured to cause the haptic transducer to convey a beat or tactile timing signal to the user (paragraphs [0129]-[0134], [0142]).




Concerning claim 10, Kikukawa discloses wherein the identified at least one motion primitive includes a first motion primitive and a second motion primitive, and the audio sample or visual effect is a first audio sample or first visual effect and is triggered in response to the first motion primitive; and the processor further configured to: trigger the playback of a second audio sample or a second visual effect in response to the second identified motion primitive; and wherein the first audio sample or first visual effect is different than the second audio sample or second visual effect (paragraphs [0033], [0037], [0042], [0066], [0067]).

Concerning claim 11, Kikukawa discloses further comprising a user input device and a display in communication with the processor, and further wherein the processor is further configured to: maintain a library of a plurality of audio samples; associate, on the basis of a received input from the user input device, a selected audio sample from the plurality of audio samples with a predefined motion primitive; match the identified motion primitive with the predefined motion primitive; and wherein the triggering of the playback of the audio sample or the visual effect in response to the identified motion primitive comprises outputting the selected audio sample in response to the matching of the identified motion primitive with the predefined motion primitive (paragraphs [0033], [0037], [0042], [0066], [0067]).

Concerning claim 13, see the rejection of claim 1.

Concerning claim 18, Kikukawa discloses wherein triggering the visual effect comprises illuminating at least one light on the article of footwear or apparel (paragraphs [0033], [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikukawa in view of US Publication No. 2014/0070957 A1 to Longinotti-Buitoni et al. (hereinafter “Longinotti-Buitoni”).


Concerning claims 3 and 15, Kikukawa lacks specifically disclosing, however, Longinotti-Buitoni discloses wherein the challenge is received from a second user on the distributed computing network (paragraphs [0280]-[0283]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the challenger concept as disclosed by Longinotti-Buitoni in the system of Kikukawa in order to provide more challenges to the user, thereby making the system more interesting.

Concerning claims 4 and 16, Kikukawa lacks specifically disclosing, however, Longinotti-Buitoni discloses wherein the processor is further configured to receive an accuracy metric from the second user and to display it to the user via the display device (paragraphs [0280]-[0283]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the challenger 

Concerning claim 12, Kikukawa lacks specifically disclosing, however, Longinotti-Buitoni discloses wherein the processor is further configured to alter a behavior or motion of an avatar in a virtual environment on the basis of the received data stream (paragraph [0285]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the avatart concept as disclosed by Longinotti-Buitoni in the system of Kikukawa in order to provide additional visual objects to the user, thereby making the system more interesting.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kikukawa in view of US Publication No. 20150370320 A1 to Connor (hereinafter “Connor”).
Concerning claim 8, Kikukawa lacks specifically disclosing, however, Connor discloses wherein the haptic transducer includes a motor operative to selectively and periodically tension at least one lace or closure mechanism of the article (paragraph [0258]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tightening tactile feedback concept as disclosed by Connor in the system of Kikukawa in order to provide a variety of tactile feedback to the user, thereby making the system more interesting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715